Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.  Claims 1, 5-8, 12-15, and 19-29 are currently pending of which claims 1, 5-6, 8, 12-13, 15, and 19-20 are currently amended and new claims 22-29 have been added. Claims 2-4, 9-11, and 16-18 are cancelled. 

Allowable Subject Matter
Claims 1, 5-8, 12-15, and 19-29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to orchestrating the physical network of a data center that incorporates a virtual machine attached to a virtual switch that is itself attach to a physical switch, VM information communicated to the physical switch concerning segment identification of the segment organization, segment organization 
The claimed invention assigns a virtual machine (VM) in a virtual network to a segment organization in the virtual network. The VM is attach to a virtual switch, the virtual switch is attached to a physical switch in a physical network. Information about the VM is communicated to the physical switch, wherein the information includes segment identification of the segment organization.  Based on the communicated information about the VM, a configuration profile for the segment organization is accessed from the network database. Based on the access configuration profile for the segment organization, the physical network to receive/send data from/to the virtual switch is configured. The configuring includes sending the configuration profile to a leaf in the physical network through a virtual station discovery protocol when the virtual switch is attached to the physical switch to allow the leaf to route traffic in the physical network from the virtual server. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456